DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is noted that applicant claimed an apparatus and a process in one claim, which is improper as set forth below under the 101 rejection. Although the process is cited in the preamble, the body of the claims appear to gear towards the apparatus only. Thus, the apparatus is considered and not the process, since there are no steps to perform the process being claimed. In the event applicant amends the claims in response to this Office action and claimed the process, unless the process claims the exact apparatus, the process will not be considered due to original presentation of the apparatus. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the special design pipe, all of claim 2 limitation, the first and second pipes (claim 7), all of claim 17 limitation, all of claim 18 limitation, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: run-on-sentences, incomplete sentences and/or grammatically incorrect sentences such as on pages 2-3, “The invention technique is to use a blower instead of a general fan. That is different from the fan”, “The internal components work together by connecting at least one the passages of the atomize mist and / or solution at least four components. That are including of storage tank (1), humidifier (3), growing chamber (5) and drain tank (7) which welded together like close path”, “The liquid flows through the pipe back into the humidifier (3) again. So the recycle of solution occur”, etc. Note that these are only some examples. Applicant is encourage to review and correct the specification according to US standard practice. 
Claim Objections
Claims 2 & 18 are objected to because of the following informalities:  the claims are duplicate.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. There are numerous errors in the claims. For example, claim 1 is claiming both apparatus and process, which is unclear. There are numerous “and/or” limitation being employed which renders the claims indefinite because “and/or” creates various scenarios that are unclear. There are run-on-sentences and the claims include periods within the claims (such as claim 7). The limitation of “such that look like crap and hole” is unclear. Note, this is some example for claim 1 only. Applicant is encourage to review and rewrite the claims to US standard claim practice and to clarify the unclear and indefinite issues. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims claimed both an apparatus and a process, which is not one of the category as stated above (process, machine, manufacture, or composition of matter).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3-6,14-16,20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by JP 2008-104377 (herein JP377). Note, a machine translation has been provided and will be referred to herein. In addition, since the claims are unclear, the limitation are treated as best understood. 
 	For claim 1, JP377 discloses Humidifier cultivation and process comprising i) special design pipe (double duct 30) with passage or path of the atomize mist and/or solution flow to the drain tank (20) and blower (rotating fans) that has for some a point such that look like crap and hole, and/or, ii) The system of humidifier apparatus comprising some closed path such that path is the way for the atomize mist and/or the solution and the closed path consist of at least 4 vertexes, the storage tank (the predetermined cooling water source per page 6 of the translation), the humidifier (20), the growing chamber (10) and the drain tank (21), wherein the definition of closed path belongs to graph theory, mathematics.  
	For claim 3, JP377 discloses wherein the special design pipe shall be considered for the pressure of the pipe in the vicinity of the blower and the pipe near the drain tank, and the suitable pressure is in the drain tank is less than the pressure in the blower area (the drain tank 21 has negative pressure due to the humidifier body 22 which is less than the pressure in the blower or fan).  
For claim 4, JP377 discloses wherein the pipe that has the special design pipe will connect the blower to the position next to the blower, such that count from the atomize mist 4DOCS 127212-005US1/4017028.1Attorney Docket No. 127212-005US 1path from the humidifier or the same area as the blower installation, and bring the atomize mist and/or solution that stick the blower, the atomize mist and/or solution in the boundary to the pipe which has the special design pipe, and the suitable 
For claim 5, JP377 discloses wherein the special design pipe is also a component of the passage of the atomize mist and/or solution path between the drain tank and the growing chamber (as shown with the arrows in fig. 2).  
For claim 6, JP377 discloses wherein for some a closed path such that a closed path includes the storage tank, the humidifier, the growing chamber and the drain tank that can add any devices to connected each path among the storage tank, the humidifier, the growing chamber and the drain tank, whereas the atomize mist and/or solution can be passed and circulated close path (as shown in fig. 2, other devices such as ref. 52,422,412, etc. can be added to the path).  
For claim 14, JP377 discloses wherein at the close path, for some 2 path of the atomize mist and/or solution such that connected the humidifier and the growing chamber whereas at least one path through the blower or say that is at least 2 path or more in the closed path must be connected the humidifier and the growing chamber wherein at least one path through the blower (as shown in the arrows for fig. 2).  
For claim 15, JP377 discloses wherein the growing chamber has a cavity with entrance of atomize mist and/or solution at least one passage and has plants or roots or both of them (as shown in fig. 2).  
For claim 16, JP377 discloses wherein the plants according to this invention includes moss, mushroom and the root cutting (the plants in fig. 2 can be considered root cutting).  
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,9,10,13,18 are rejected under 35 U.S.C. 103 as being unpatentable over JP377 (as above).
 	For claims 2 & 18, JP377 teaches wherein the special design pipe has the suitable designations (suitable designations are the spaces occupied by the pipe or the spaces that are designated for the pipe to be placed or located). However, JP377 is silent about the special design pipe is similar to the letters U, the letters J, the letters W and letter J backward.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the special design pipe of JP377 be in the shape similar to the letters U, the letters J, the letters W and letter J backward, since a In re Rose, 105 USPQ 237 (CCPA 1955).
	For claim 9, JP377 teaches where the blower fan has either waterproof or non-waterproof (the fan has to be one or the other, assuming a fan is made out of some sort of metal and if used in a humidifier, it is implied that it is at least waterproof), but is silent about wherein the pressure of blower is 1000 mmH20 to 10 mH20. 
 	For claim 10, JP377 teaches wherein characteristic of the tank of humidifier is strong, durable, resistant to the force of the blower, where the tank does not collapse or change shape, easy to clean, resistant to corrosion (all of which are implied because the tank of the humidifier in JP377 has to be all of these in order to operate in a hydroponics/aeroponics environment). However, JP377 is silent about the suitable materials are polyvinyl chloride, polyethylene, and stainless steel 316L. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the suitable materials for the tank of the humidifier of JP377 be polyvinyl chloride, polyethylene, and stainless steel 316L, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (depending on the user’s preference to select the known materials for the tank).  In re Leshin, 125 USPQ 416.  
	For claim 13, JP377 teaches wherein path or pipe is a passage of cough, the characteristics of atomize mist and/or solution is easy to clean, resistant to corrosion suitable for internal temperature (all of which are implied because the tank of the humidifier in JP377 has to be all of these in order to operate in a hydroponics/ aeroponics environment). However, JP377 is silent about the suitable material is .  
 Claims 7,8,19 are rejected under 35 U.S.C. 103 as being unpatentable over JP377 (as above) in view of Jones (US 3807088 A).
 	For claim 7, JP377 teaches wherein the process of humidity for cultivation comprising, the solution in the storage tank flows through the pump to the humidifier and the solution volatile to atomize mist and enter into the blower, the blower sucks the atomize mist and blow it through the passage, in the invention the passage is two pipes, the first pipe is connected to the growing chamber (as shown in fig. 2), when the atomize mist gives the humidity in the growing chamber, the condensation of the atomize mist becomes solution, the solution flows through the pipe back into the humidifier again, so the recycle of solution occur, the second pipe of the blower is connected to the drain tank through a special5 DOCS 127212-005US1/4017028.1Attorney Docket No. 127212-005US 1design pipe, the drain tank act as the solution storage, when the solution and the atomize mist enter the drain tank, they accumulate to the required level (as shown in fig. 2 and explained in the translation). 
However, JP377 is silent about the switch and transmit signal to drain the solution, the solution level in the drain tank is the maximum level, the switch sends the   
Jones teaches a controlled environment hydroponic system comprising the switch (92) and transmit signal to drain the solution, the solution level in the drain tank is the maximum level, the switch sends the signal to the pump which carry the solution in pipe through the storage tank again, as resulting, the recycle of the atomize mist and the solution is recycled back, and when the solution level of the drain tank decreases to the lowest level, the switch will transmit the signal to the pump to stop working (col. 7, lines 16-68).  It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to include a switch as taught by Jones in the system of JP377 in order to provide automatic control of the solution level in the tank. 
For claim 8, JP377 teaches the solution goes into the tank of the humidifier that stores the solution with maximum and minimum scales for the volume of solution in the tank, when the solution enters the tank of humidifier, the humidity generator works by evaporating the solution to the atomize mist that flows in a pipe connected to the blower which installed outside the humidifier (see translation), the tank of humidifier has a pipe that connected to the growing chamber (fig. 2, pipe 312), that is the blower for pulling the atomize mist to the growing chamber, and the path has no blower carries the solution in the growing chamber flow back to the tank of humidifier. 
	JP377 is silent about wherein the system of the humidifier apparatus comprising, for some the pipe such that carry the solution from the storage tank through the pump 
	Jones teaches a controlled environment hydroponic system comprising a solenoid valve (93), when the solution in the tank of humidifier, up to the maximum value set, then the switch (92) transmits signal to close the solenoid valve, the solution from the storage tank stop flowing, when the solution in the tank of humidifier decreases to the minimum scale, the switch transmit a6 DOCS 127212-005US1/4017028.1Attorney Docket No. 127212-005US 1signal to open the solenoid valve that causes the solution from the storage tank to flow into the tank of humidifier (col. 7-10). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to include a switch and a solenoid valve as taught by Jones in the system of JP377 in order to provide automatic control of the solution level in the tank.
 	For claim 19, JP377 as modified by Jones teaches wherein the solenoid valves (from Jones’ teaching), switches (from Jones’s teaching act as transmitters8 DOCS 127212-005US1/4017028.1Attorney Docket No. 127212-005US 1associated with the solution level according to the present invention, can be replaced by any system such that sends a signal to control the volume of solution (such are the functions of the solenoid valves and switches). 
Claims 11,12 are rejected under 35 U.S.C. 103 as being unpatentable over JP377 as modified by Jones as applied to claim 8 above, and further in view of Chen et al. (CN 104956916 A). 
 	For claim 11, JP377 as modified by Jones teaches wherein the humidity generator serves to change the state of the solution in the tank of humidifier into the atomize mist (see JP377 translation). 
However, JP377 as modified by Jones is silent about the suitable equipment is ultrasonic humidifier or ultrasonic head.  
	Chen et al. teach a mushroom room environment control system comprising suitable equipment such as an ultrasonic humidifier or ultrasonic head (see specification where Chen et al. state “the humidifier is an ultrasonic humidifier”). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to use an ultrasonic humidifier as taught by Chen et al. in the system of JP377 as modified by Jones in order to provide extra-fine mist that is more quiet than other humidifiers. 
	For claim 12, JP377 as modified by Jones and Chen et al. is silent about wherein the humidity generator has the optimum length of frequency is 0.5-8 MHz, the optimum length of the atomize mist size is 2-8 microns.  It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the humidity generator of JP377 as modified by Jones and Chen et al. be with the optimum length of frequency is 0.5-8 MHz, the optimum length of the atomize mist size is 2-8 microns, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over JP377 (as above) in view of Steffen (WO 2012/103662).
For claim 17, JP377 teaches wherein the suitable method to keep the pressure in the special design pipe, to reduce the pipe diameter (see fig. 2, the pipe has different diameters), by installing the open valve and close valve which change the direction current (see translation where JP377 teaches valves being used, for example, page 6). However, JP377 is silent about by installing the flux meter of the solution with pressure monitoring (Diaphragm type) which will lose pressure from the flux measurement sheet, 4, by bending pipe.  
	Steffen teaches a cultivation system comprising a flux meter (pages 22,24) of the solution with pressure monitoring (water flux sensor) which will lose pressure from the flux measurement sheet, 4, by bending pipe (fig. 1 shows bending pipe). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to include a flux meter, pressure monitoring and bending pipe as taught by Steffen in the system of JP377 in order to provide better quality of the mist by controlling the current and magnetic flux in the humidifier. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643